Case 5:17-cv-00179-JPB-JPM Document 175 Filed 09/03/20 Page 1 of 5 PageID #: 1929




                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE NORTHERN DISTRICT OF WEST VIRGINIA

                                        Wheeling Division

  DIANA MEY,
  CRAIG CUNNINGHAM,
  STEWART ABRAMSON,
  JAMES SHELTON,
  DAVID VANCE,
  RUSSELL LOCKE, and
  THOMAS STARK, individually
  and on behalf of a class of all
  persons and entities similarly situated,

                   Plaintiffs,

  vs.                                                       Case No. 5:17-cv-00179-JPB

  DIRECTV, LLC;

  and

  AC1 COMMUNICATIONS, a DirecTV Authorized Dealer;
  BIRJU, LLC, a DirecTV Authorized Dealer;
  CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS,
        a DirecTV Authorized Dealer;
  CLEAR HOME, INC., a DirecTV Authorized Dealer;
  EXACT ESTIMATING, LLC, a DirecTV Authorized Dealer;
  EXPLOSIVE SALES MARKETING GROUP, INC,
        a DirecTV Authorized Dealer,
  IQ MARKETING 2, CORP., d/b/a PACIFICOM,
        a DirecTV Authorized Dealer, and its principal,
        MICHAEL ASGHARI;
  KREATAMOTIVE LLC, a DirecTV Authorized Dealer; and
  MYLAN JOHNSON GROUP, a DirecTV Authorized Dealer;
  NAS AIR LOGISTICS, LLC, a DirecTV Authorized Dealer;
  PERFECTVISION MANUFACTURING, INC., a DirecTV Authorized
        Dealer, and its telemarketers FATI TECH LLC and SNY MARKETING;
  PIC SIX, LLC, a DirecTV Authorized Dealer;
  PRO EDGE MARKETING SERVICE LLC, a DirecTV Authorized Dealer;
  SUPER SALE OUTLETS, LLC, a DirecTV Authorized Dealer; and
  XCITE SATELLITE, LLC, a DirecTV Authorized Dealer,

                                                 Defendants.
Case 5:17-cv-00179-JPB-JPM Document 175 Filed 09/03/20 Page 2 of 5 PageID #: 1930




                              Plaintiffs’ Motion for Status Conference

         Plaintiffs Diana Mey, Craig Cunningham, Stewart Abramson, James Shelton, David

  Vance, Russell Locke, and Thomas Stark respectfully move the Court to set a status or scheduling

  conference to address (1) how the case should proceed in this Court as to the six named Plaintiffs

  not subject to arbitration, and (2) how the Court should address the issue of unconscionability as

  referenced in the Fourth Circuit’s opinion remanding to this Court.

         In support, Plaintiffs state:

         1.      At the time the Court issued its ruling on arbitration (Doc. 28, April 25, 2018),

  Diana Mey was the only Plaintiff in this case.

         2.      After the Defendant commenced its appeal of the arbitration ruling, Plaintiff

  obtained Defendant’s consent to file a First (Docs. 55-57) and Second (Docs. 149-151) Amended

  Complaint that, between them, added six new Plaintiffs. Because the case was stayed pending

  appeal as to DirecTV (Doc. 46 at 3), DirecTV had no obligation to answer these amended

  complaints (Doc. 55, ¶ 7; Doc. 149, ¶ 6), and has not done so.

         3.      Only Ms. Mey’s claims are subject to arbitration. The Defendant has not moved to

  compel arbitration for the remaining six Plaintiffs, and Plaintiffs do not believe the Defendant has

  any ground on which to do so. Because of that, the claims of the six Plaintiffs should not be subject

  to a stay pending arbitration.

         4.      Additionally, under the Fourth Circuit’s ruling, there are remaining arbitration-

  related issues for this Court to consider. As the opinion states:

         Although the district court concluded that this dispute “does not fall within the
         ambit of the arbitration agreement,” it opined in passing that “a construction which
         does not so limit the scope of the arbitration clause would be unconscionably
         overbroad.” On appeal, DIRECTV argues that Mey waived any unconscionability
         challenge to the arbitration agreement by failing to raise it in the district court;
Case 5:17-cv-00179-JPB-JPM Document 175 Filed 09/03/20 Page 3 of 5 PageID #: 1931




         DIRECTV also contends that the agreement is neither procedurally nor
         substantively unconscionable. The district court did not address waiver or analyze
         unconscionability under West Virginia law. We therefore leave this issue for the
         parties and the district court to address on remand.
  Mey v. DirecTV, LLC, No. 18-1534, 2020 WL 4660194 (Aug. 7, 2020).
         5.      Plaintiffs request a status conference to address these issues – both how the case

  should proceed before this Court with the six Plaintiffs not subject to arbitration, and how the

  Court should address unconscionability under West Virginia law.

         6.      Before filing this motion, Plaintiffs requested Defendant consent to the relief

  sought. The Defendant stated it would have a response to this request next week, but Plaintiffs

  wanted to bring these matters to the Court’s attention right away.

         For these reasons, Plaintiffs request the Court grant their motion.



  Dated: September 3, 2020                             Respectfully submitted by,

                                                        /s/ John W. Barrett_____________
                                                       John W. Barrett (WV Bar No. 7289)
                                                       Jonathan R. Marshall (WV Bar No. 10580)
                                                       BAILEY & GLASSER LLP
                                                       209 Capitol Street
                                                       Charleston, WV 25301
                                                       Telephone: (304) 345-6555
                                                       jbarrett@baileyglasser.com
                                                       jmarshall@baileyglasser.com

                                                       Matthew P. McCue
                                                       THE LAW OFFICE OF MATTHEW P. MCCUE
                                                       1 South Avenue, Suite 3
                                                       Natick, MA 01760
                                                       Telephone: (508) 655-1415
                                                       mmccue@massattorneys.net

                                                       Counsel for Plaintiffs
Case 5:17-cv-00179-JPB-JPM Document 175 Filed 09/03/20 Page 4 of 5 PageID #: 1932




                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE NORTHERN DISTRICT OF WEST VIRGINIA

                                        Wheeling Division

  DIANA MEY,
  CRAIG CUNNINGHAM,
  STEWART ABRAMSON,
  JAMES SHELTON,
  DAVID VANCE,
  RUSSELL LOCKE, and
  THOMAS STARK, individually
  and on behalf of a class of all
  persons and entities similarly situated,

                   Plaintiffs,

  vs.                                                       Case No. 5:17-cv-00179-JPB

  DIRECTV, LLC;

  and

  AC1 COMMUNICATIONS, a DirecTV Authorized Dealer;
  BIRJU, LLC, a DirecTV Authorized Dealer;
  CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS,
        a DirecTV Authorized Dealer;
  CLEAR HOME, INC., a DirecTV Authorized Dealer;
  EXACT ESTIMATING, LLC, a DirecTV Authorized Dealer;
  EXPLOSIVE SALES MARKETING GROUP, INC,
        a DirecTV Authorized Dealer,
  IQ MARKETING 2, CORP., d/b/a PACIFICOM,
        a DirecTV Authorized Dealer, and its principal,
        MICHAEL ASGHARI;
  KREATAMOTIVE LLC, a DirecTV Authorized Dealer; and
  MYLAN JOHNSON GROUP, a DirecTV Authorized Dealer;
  NAS AIR LOGISTICS, LLC, a DirecTV Authorized Dealer;
  PERFECTVISION MANUFACTURING, INC., a DirecTV Authorized
        Dealer, and its telemarketers FATI TECH LLC and SNY MARKETING;
  PIC SIX, LLC, a DirecTV Authorized Dealer;
  PRO EDGE MARKETING SERVICE LLC, a DirecTV Authorized Dealer;
  SUPER SALE OUTLETS, LLC, a DirecTV Authorized Dealer; and
  XCITE SATELLITE, LLC, a DirecTV Authorized Dealer,

                Defendants.
Case 5:17-cv-00179-JPB-JPM Document 175 Filed 09/03/20 Page 5 of 5 PageID #: 1933




                                  CERTIFICATE OF SERVICE

          I, John W. Barrett, hereby certify that on September 3, 2020, a copy of the foregoing
  Plaintiffs’ Motion for Status Conference was filed using CM/ECF, the Court’s electronic
  notification system, which provided notice to all counsel of record.




                                                       /s/ John W. Barrett_____________
                                                      John W. Barrett (WV Bar No. 7289)
